DETAILED ACTION
This action is in response to an amendment filed on March 2, 2022 for the application of Lange et al., for a “Method for operating a system having a plurality of components that interact with each other” filed on November 25, 2019. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 12 and 20-23 are pending in the application. 
Claims 1-11 have been cancelled by a preliminary amendment.
Claims 13-19 have been cancelled. 

Claims 12, 21, and 23 have been amended.

Claims 12 and 20-23 are rejected under 35 USC § 102.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claims 12 and 20-23 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Fenlon et al. (U.S. PGPUB 20040039728). 

As per claims 12 and 23, Fenlon discloses a method/system for operating a system ([0009]) having a plurality of components which interact with one another ([0010], “According to one embodiment, generating the transactional path includes identifying software components of the transaction and identifying dependencies between those components”), the method comprising: storing information relating to the interaction of a respective component with the other components in the respective component ([0011]-[0012]), wherein
the respective component has a microprocessor and an associated program memory for storing an application program, the microprocessor of the respective component executes the stored application program during operation of the component ([0017]),
the information is stored in the program memory ([0123]),
the information is inserted as metadata into a source text (([0058], “The deployment information also typically contains metadata that describes the characteristics, attributes, and classification of the components. The metadata may include information such as the name of a component, its size, its author, and other information relating to a component.”) and ([0061]-[0062]), the respective application program of the component is generated from the source text ([0076]-[0079]),
the metadata are not expressed in the application program which can be executed by the microprocessor ([0058], “The deployment information also typically contains metadata that describes the characteristics, attributes, and classification of the components. The metadata may include information such as the name of a component, its size, its author, and other information relating to a component.”) and ([0061]-[0062]),
the source text is compiled for generating the application program ([0076], “Before the code in the JSP files is analyzed, it is compiled into Java Servlets. Thus, if the WAR archive contains any JSP files that require compilation (step 604), in step 606, the process 600 compiles the JSP files into Java Servlet source files.”) and (Fig. 8), 
the source text is subjected to a link operation after compiling for generating the application program ([0079], “Next, in step 610, the process 600 analyzes the static byte codes to find relationships between components”) and ([0080], “The process 600 analyzes the byte codes for direct and indirect caller-callee relationships, and for resource dependencies that are not evident from the deployment descriptors that were analyzed in step 608. By performing this analysis, various relationships are discovered, including, but not limited to relationships of EJBs to other EJBs, relationships of EJB transactional methods to EJBs, relationships of EJB transactional methods to EJB transactional methods, relationships of servlets to EJBs, and relationships of servlets to EJB transactional methods.”),
the system further comprises a superordinate component and a data transmission system, wherein the components and the superordinate component are connected to one another for purposes of interchanging data by way of the data transmission system ([0033], “The metric collection module 22 is in communication with metric collectors (not shown) on various network infrastructure elements, such as servers, databases, and other network resources on which the distributed application depends. The metric collection module 22 gathers a variety of metrics from these systems, and sends them to the monitoring system 20.”), and
the method further comprises:
reading, via the superordinate component, the information stored in respective components, evaluating the information which has been read ([0094]-[0101]), and displaying the information which has been read and evaluated, in a structured manner (Figs. 10A-B).

As per claim 20, Fenlon discloses the information comprises one of more of: dependencies with respect to other components ([0010], “identifying dependencies between those components”), relationship links to other components, operative relationships with other components ([0080], “The process 600 analyzes the byte codes for direct and indirect caller-callee relationships, and for resource dependencies that are not evident from the deployment descriptors that were analyzed in step 608. By performing this analysis, various relationships are discovered, including, but not limited to relationships of EJBs to other EJBs, relationships of EJB transactional methods to EJBs, relationships of EJB transactional methods to EJB transactional methods, relationships of servlets to EJBs, and relationships of servlets to EJB transactional methods.”), topology information relating to the data transmission system, and network configurations relating to the data transmission system.

As per claim 21, Fenlon discloses the superordinate component receives operating data relating to the respective components (Fig. 1, metric collection module 22) and evaluates the received operating data on the basis of the read information relating to the respective components ([0034], “The monitoring system 20 associates the metrics that are sent by the metric collection module 22 with "transaction paths" in the distributed application 21. In general terms, a transaction path is made up of all the interrelated components of the distributed application 21 that are involved in a particular transaction”).

As per claim 22, Fenlon discloses the superordinate component determines an error cause and/or an error source on the basis of the read information relating to the respective components if the operating data indicate an error ([0034], “Once the metrics are associated with the transaction path, the monitoring system 20 can present transaction path-related performance information to users, use transaction path-related information to generate alarms, to determine the causes of errors or performance problems, and to take corrective actions.”).
Response to Arguments
Applicant’s amendment of the independent claims 12 and 23 filed on March 2, 2022 necessitated a new ground(s) of rejection in this Office action. Claims 12 and 20-23 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Fenlon et al. (U.S. PGPUB 20040039728). Refer to the corresponding section of the claim analysis for details.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Elmira Mehrmanesh whose telephone number is (571)272-5531.  The examiner can normally be reached on M-F 10-6.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on (571) 272-3655.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Elmira Mehrmanesh/
Primary Examiner, Art Unit 2113